Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Vladimir Gusev on 19 July 2022.

The application has been amended; please amend claims 1 and 14 as follows.
1. (Currently Amended) An energy-efficient signal-transparent window assembly comprising:
	a window substrate;
	non-conductive spacers, forming a pattern on the window substrate, interfacing a portion of the window substrate, and blocking the portion of the window substrate;
	a first dielectric layer, comprising a plurality of first dielectric portions, interfacing the window substrate, and a plurality of second dielectric portions, each of which interfacing a respective one of the non-conductive spacers;
	a conductive layer, formed by multiple disjoined structures defined by the pattern of the non-conductive spacers, wherein: 
	the multiple disjoined structures comprise a plurality of first structures and a plurality of second structures,
	each of the plurality of first dielectric portions is disposed between a respective one of the plurality of first structures and the window substrate, and 
	each of the plurality of second dielectric portions is disposed between a corresponding one of the plurality of second structures and a corresponding one of the non-conductive spacers;
	a barrier layer, comprising a plurality of first barrier portions and a plurality of second barrier portions, 	
	such that each of the plurality of first structures is disposed between a corresponding one of the plurality of first dielectric portions and a corresponding one of the plurality of first barrier portions and 
	such that each of the plurality of second structures is disposed between a corresponding one of the plurality of second dielectric portions and a corresponding one of the plurality of second barrier portions, 
	wherein the barrier layer is formed from a material comprising nickel, and
	wherein each of the plurality of first barrier portions extends to and directly contacts the window substrate and forms at least a portion of a corresponding one of a plurality of sidewalls
	a second dielectric layer, disposed over the barrier layer

14. (Currently Amended) The energy-efficient signal-transparent window assembly of claim 1, further comprising a second continuous conductive layer, wherein: 


the multiple disjoined structures form a patterned portion of the energy-efficient signal-transparent window assembly; and
the second continuous conductive layer is located on a non-patterned portion of the energy-efficient signal-transparent window assembly.


Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended, claim 1 is patentably distinct from the most pertinent prior art reference of record, deemed to be the previously cited Ockenfuss reference, for this reference fails to teach a nickel-containing barrier layer that directly contacts a window substrate.  Specifically, although a respective upper layer of a pair of corrosion-suppressing layers 260 of Ockenfuss could be modified to read on a nickel-containing barrier layer (in view of the fact that it is well known in the art of low-emissivity coating to provide nickel-based protective layers above and below a silver-based conductive layer, see e.g. U.S. 2011/0262726), said pair of corrosion-suppressing layers is shown to sandwich and encapsulate a respective silver-based layer, but no part of said pair of corrosion-suppressing layers is taught to directly contact the substrate.  As any modifications to the morphology of the corrosion-suppressing layers would change the mode of operation of Ockenfuss, neither Ockenfuss per se nor a modification of Ockenfuss could render obvious claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to low-emissivity coatings, in particular ones having discrete low-emissivity coatings.



Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781